  4:21-cv-03096-RGK-PRSE Doc # 11 Filed: 07/20/21 Page 1 of 1 - Page ID # 73




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ABDUR-RASHID MUHAMMAD,

                   Plaintiff,                            4:21CV3096

       vs.
                                                           ORDER
SCOTT FRAKES, MICHELE
WILHELM, and THE STATE OF
NEBRASKA,

                   Defendants.


      IT IS ORDERED that Plaintiff’s motion for extension of time (Filing 10) is
granted and, accordingly, Plaintiff shall have until September 1, 2021, to file an
amended complaint. The Clerk of Court is directed to reset the pro se case
management deadline accordingly.

      Dated this 20th day of July 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
